                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                    No. 5:18-CV-105-BO

TAMER HASSAN, individually and on behalf                         )
of all others similarly situated,                                )
                                                                 )
              Plaintiff,                                         )
                                                                 )
       v.                                                        )               ORDER
                                                                 )
LENOVO (UNITED STATES), INC.,                                    )
                                                                 )
              Defendant.                                         )


       This matter is before the Court on defendant's motion to dismiss. [DE 16]. The motion has

been fully briefed and is ripe for disposition. A hearing was held before the undersigned on

December 20, 2018 in Elizabeth City, North Carolina. [DE 35]. For the following-reasons,

defendant's motion to dismiss [DE 16] is GRANTED and plaintiffs complaint is DISMISSED.

                                            BACKGROUND

       In March 2017, plaintiff, a New York resident, purchased a Phab 2 smartphone from

defendant's website for $149.99. [DE 1,       iii! 12-15]. Upon receiving the phone, plaintiff realized
that no sound was coming from what he believed to be one of the phone's two speakers. Id.               if 17.
In fact, the phone contained only one speaker and what plaintiff believed to be a malfunctioning

speaker was actually a microphone. Id.      iii! 60-62.
       Plaintiff contacted defendant's customer service department, returned his Phab 2, and

received a replacement about a week later. Id.            iii!       20-21. Again, he discovered that what he

believed was the phone's second speaker, but was actually a microphone, was not working. Id.                if
23. Again, plaintiff contacted defendant's customer service department, and again he received a

replacement phone. Id.      iii!   23-24. Plaintiff experienced the same problem with his second
replacement Phab 2. Id.~ 25. Upon contacting defendant once more in June 2017, plaintiff learned

that the Phab 2 contains only one speaker. Id.~ 29.

       In March 2018, plaintiff initiated this putative class action lawsuit. [DE 1]. Plaintiff alleges

that defendant "designed, manufactured and marketed a product that gives the appearance that the

Phab series of phones has two speakers," even though i~ only has one speaker. Id.~ 30. For support,

plaintiff relies on defendant's advertisements, pictures of the phone, online comments made by

purchasers of the phone, and the phone's user guide.    Id.~~   32-61.

       Plaintiff brings the following causes of action: (1) unjust enrichment; (2) violations of state

consumer fraud and deceptive trade practices statutes; (3) deceptive practices in violation of New

York General Business Law§ 349; (4) false advertising in violation ofNew York General Business

Law§ 350; (5) common law fraud; (6) breach of express warranty; (7) breach of implied warranty

of merchantability; (8) breach of implied warranty of fitness for a particular purpose; (9) violation

of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301; and (10) violation of North Carolina

General Statutes§ 75-1.1.   Id.~~   75-177.

       In May 2018, defendant moved to dismiss all of plaintiffs claims under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted and Rule

12(b)(l) for lack of subject-matter jurisdiction. [DE 16]. After the motion had been fully briefed,

a hearing was held before the undersigned on December 20, 2018 in Elizabeth City, North

Carolina. [DE 3_5].

                                              DISCUSSION

       When considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), "the

court should accept as true all well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).



                                                  2 .
A complaint must state a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). Facial plausibility means that the court can "draw the reasonable

inference that the defendant is liable for the misconduct alleged," as merely reciting the elements

of a cause of action with the support of conclusory statements does not suffice. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The court need not accept the plaintiffs legal conclusions drawn from

the facts, nor need it accept unwarranted inferences, unreasonable conclusions, or arguments.

Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       Further, the existence of subj ect~matter jurisdiction is a threshold question that a'court must

address before considering a case's merits. Steel Co. v. Citizens for a Better Env 't, 523 U.S. 83,

88-89 (1998). "Subject-matter jurisdiction cannot be forfeited or waived and should be considered

when fairly in doubt." Ashcroft v. Iqbal, 556 U.S. 662, 671 (2009) (citation omitted). When

subject-matter jurisdiction is challenged, the plaintiff has the burden of proving jurisdiction to

survive the motion. Evans v. B.F. Perkins Co., 166 F.3d 642, 647-50 (4th Cir. 1999). When a

facial challenge to subject-matter jurisdiction is raised, the facts alleged by the plaintiff in the

complaint are taken as true, "and the motion must be denied if the complaint alleges sufficient

facts to invoke subject-matter jurisdiction." Kerns v. United States, 585 F.3d 187, 192 (4th Cir.

2009). The Court can consider evidence outside the pleadings without converting the motion into

one for summary judgment. See, e.g., Evans, 166 F.3d at 647.

I. Plaintiff lacks standing to claim violations of other states' consumer-protection statutes, so

his second and sixth causes of action must be dismissed.

       At the outset, the Court must resolve whether plaintiff has standing to state claims for

violations of the fifty states' consumer-protection statutes, despite not being a resident of any of

those states himself. Plaintiff attempts to bring these claims on behalf of putative class members.



                                                  3
The Fourth Circuit has not definitively resolved whether plaintiffs have standing to bring

nationwide class actions for violations of individual state consumer-protection statutes and

whether the issue may be reserved for the class certification stage. Regardless, to determine

whether standing exists, courts must ask "whether the litigant is entitled to have the court decide

the merits of the dispute or of particular issues." Warth v. Seldin, 422 U.S. 490, 498 (1975).

       Plaintiff is a resident of New York and resided in New York at all times relevant to this

litigation. He purchased his Phab 2 phone on the internet, received it in New York, and used it in

New York. In his second and sixth causes of action, plaintiff attempts to state claims on behalf of

a nationwide class of purchasers for violations of the consumer-protection statutes of all fifty states

and the District of Columbia. But as a resident of New York, plaintiff only has standing to state

claims for violations of New York's consumer-protection laws, and his second and sixth causes of

action must be dismissed under Rule 12(b)(1) to the extent that he attempts to state claims for

violations of other states' consumer-protection laws. See Zaycer v. Sturm Foods, Inc., 896 F. Supp.

2d 399, 409 (D. Md. 2012) (dismissing a putative class action because the plaintiff did not have

standing to sue under the consumer-protection statutes of any states other than Maryland).

Plaintiffs argument that this issue is one that should be   e:J.t~t~e':~ss-certification       stage is

unavailing. Plaintiff cannot allege that he has suffered an injury under the consumer-protection

statute of any state but New York, so he is not entitled to have this Court decide the merits of

hypothetical violations of other states' consumer-protection laws. Thus, plaintiffs second and

sixth causes of action must be dismissed.

II. New York substantive law applies to all of plaintiff's claims.

       Federal courts sitting in diversity must apply the substantive law of the states in which they

sit, including those states' choice-of-law rules. Volvo Const. Equip. N Am., Inc. v. CLM Equip.



                                                  4
Co., Inc., 386 F.3d 581, 599-600 (4th Cir. 2004). Accordingly, the Court must apply North

Carolina's choice-of-law rules to determine which state's law governs each of plaintiffs claims.

       Plaintiff attempts to have it both ways, arguing that some of his claims are governed by

North Carolina law and others are governed by New York law. But the standards applicable to

each of plaintiffs claims all point toward New York law. Plaintiff concedes that New Yark law is

applicable to his third and fourth causes of action for violations of New Yark General Business

Law §§ 349-50. [DE 23, p. 7]. He argues that North Carolina law should govern the remaining

claims under the most-significant-relationship test. But it is New York, not North Carolina, that

enjoys the most significant relationship to the litigation.

       Plaintiff bought the Phab 2 phone online while residing in New Yark and received the

phone in New York. He likely saw the advertisements that he relied upon in New Yark. He used

the phone in New York. He continues to reside in New Yark, and it is New York that is most

concerned with protecting him from the harms that he alleges defendant caused. This is not the

first time that a federal court has determined that New York possesses the most significant

relationship to litigation spawned by a New York resident who buys a product from a North

Carolina company online. See Guzman v. Diamond Candles, LLC, 2016 WL 5679451, at *4

(M.D.N.C. Sept. 30, 2016). The fact that Lenovo's U.S. headquarters is in North Carolina is not

enough to give North Carolina a more significant relationship with the underlying events that gave

rise to the instant case. Thus, New York law will govern all of plaintiffs claims.

III. Plaintiff's first and fifth causes of action must be dismissed for failure to comply with

Rule 9(b).

        Plaintiffs first cause of action, unjust enrichment, sounds in fraud and must therefore

comply with the requirements of Federal Rule of Civil Procedure 9(b). See Bakery &



                                                   5
Confectionary Union & Indus. Int'! Pension Fund v. Just Born IL Inc., 888 F.3d 696 (4th Cir.

2018) (affirming district court ruling that an affirmative defense of unjust enrichment that

"sounded in fraud" had to comply with Rule 9(b) ). Here, plaintiffs unjust enrichment claim sounds

in fraud because he states that the alleged enrichment resulted from "fraudulent acts." [DE 1, if 77].

       Rt,lle 9(b) requires that plaintiff allege "with particularity the circumstances constituting

fraud or mistake." Fed. R. Civ. P. 9(b). "To meet this standard, [plaintiff] must, at a minimum,

describe 'the time, place, and contents of the false representations, as well as the identity of the

person making the misrepresentation and what he obtained thereby."' US. ex rel. Wilson v.

Kellogg Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008) (quoting Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999)). Even construing plaintiffs complaint

generously, there are no specific allegations of fraud sufficient to satisfy Rule 9(b). Plaintiffs first

cause of action must be dismissed.

       Plaintiffs fifth cause of action for common-law fraud must also satisfy Rule 9(b). To state

a claim for fraud under New York law, plaintiff must allege "a misrepresentation or a material

omission of fact which was false and known to be false by ·defendant, made for the purpose of

inducing the other party to rely upon it, justifiable reliance of the other party on the

misrepresentation or material omission, and injury." Lama Holding Co. v. Smith Barney Inc., 88

N.Y.2d 413, 421, 668 N.E.2d 1370, 1373 (1996). In the same way that plaintiff has failed to make

specific allegations of fraud giving rise to defendant's alleged unjust enrichment, plaintiff has

failed to make such allegations to support his cause of action for common-law fraud. His fifth

cause of action must be dismisseq.

IV. Plaintiff's third, fourth, and tenth causes of action must be dismissed.




                                                   6
           Plaintiffs third cause of action is for deceptive practices in violation of New York General

    Business Law§ 349, which declares unlawful "[d]eceptive acts or practices in the conduct of any

    business, trade or commerce or in the furnishing of any service." N.Y. Gen. Bus. Law§ 349(a).

    To state a claim, plaintiff must allege (1) that defendant's "act or practice was consumer-oriented,"

    (2) that the act or practice "was misleading in a material way," and (3) that plaintiff "suffered

    injury as a result of the deceptive act." Stutman v. Chem. Bank, 731N.E.2d608, 611 (N.Y. 2000).

    Section 349 claims are only actionable for acts or
    1
                                                            practic~s   "likely to mislead a reasonable

    consumer acting under the circumstances." Oswego Laborers' Local 214 Pension Fund v. Marine

    Midland Bank, NA., 647 N.E.2d 741, 745 (N.Y. 1995). Plaintiffs fourth cause of action for

    violation of New York General Business Law § 350 relates specifically to deceptive advertising

    but otherwise requires him to satisfy the same requirements as his Section 349 claim.

           Fundamentally, plaintiff alleges that defendant materially deceived him as to the number

    of speakers in the Phab 2 phone. But, even viewing the complaint in the light most favorable to

    plaintiff and drawing all reasonable inferences in his favor, none of defendant's representations to

    plaintiff were false or misleading. Plaintiff does not allege that, at any point prior to his purchase

    of the Phab 2, defendant represented to him that the phone contained two speakers. Rather, plaintiff

    argues that the two "grills" on the phone, one being the speaker and the other being a microphone,

    "indicat[ed] the presence of two speakers." [DE 23, p. 11]. Plaintiff relies on defendant's

    advertisements, which contained "representations about the superior audio and video capabilities"

    of the Phab 2, to argue that defendant's conduct was false and misleading. Id. But there is nothing

    factually false or misleading about those claims; commercial puffery, "vague statements of a

    product's superiority," is not actionable under New York law. Kacocha v. Nestle Purina Petcare

    Co., 2016 WL 4367991, at *16 (S.D.N.Y. Aug. 12, 2016) (quoting Elkind v. Revlon Consumer



                                                      7


/
Prod. Corp., 2015 WL 2344134, at *1 (E.D.N.Y. May 14, 2015)). Accurate pictures of the phone

with the two "grills" cannot be materially misleading, whether those grills are indicative of two

speakers (as plaintiff believed) or one speaker and one microphone. And plaintiff did not receive

the allegedly misleading user guide until after he'd already purchased the phone: In short, plaintiff

cannot state claims under either Section 349 or Section 350 because he cannot establish that

defendant's acts or practices were materially misleading. They simply manufactured, marketed,

and sold a phone that contained only one speaker and plaintiff bought it under the mistaken belief

that it had two speakers. Plaintiffs third and fourth causes of action must be dismissed.

       For substantially the same reasons that his third and fourth causes of action must be

dismissed, plaintiffs tenth cause of actions must be, too. Plaintiff alleges that defendant's

marketing and advertising of the Phab 2 violated North Carolina's Unfair and Deceptive Trade

Practices Act. Again, to state such a claim, plaintiff must allege that defendant did something that

was unfair or deceptive, and he has not done so. Plaintiffs tenth cause of action must be dismissed.

V. Plaintiff's sixth, seventh, eighth, and ninth causes of action must be dismissed.

       All of plaintiffs warranty claims, whether express or implied, must also be dismissed.

Plaintiffs sixth cause of action for breach of express warranty requires him to establish "(1) the

existence of a material statement amounting to a warranty, (2) the buyer's reliance on this warranty

as a basis for the contract with the immediate seller, (3) breach of the warranty, and (4) injury to

the buyer caused by the breach." In re Scotts EZSeedLitig., 304 F.R.D. 397, 410 (S.D.N.Y. 2015).

Plaintiff must further establish "that the warranty was relied on." CBS, Inc. v. Ziff-Davis Pub. Co.,

553 N.E.2d 997, 1003-04 (N.Y. 1990). But plaintiff has not alleged sufficient facts to establish

that he relied upon an express warranty from defendant that the Phab 2 had two speakers; instead,

he continues to rely on 'defendant's advertisements and accurate pictures of the phone with its two



                                                  8
grills. Even drawing reasonable inferences in plaintiffs favor, he has not alleged that he relied on

an express warranty that defendant breached. Thus, plaintiffs sixth cause of action for breach of

express warranty must be dismissed.

       Plaintiffs seventh cause of action for breach of the implied warranty of merchantability

must also be dismissed. The implied warranty of merchantability is simply a seller's guarantee that

a particular product is fit for its ordinary purpose. A seller does not breach the implied warranty if

a product is not fit for each of a consumer's particular expectations, provided it meets some

minimum level of quality. Here, defendant has not breached the implied warranty by selling

plaintiff a phone with just one speaker. Other courts have rejected claims for breach of the implied

warranty on more serious allegations involving smartphones. See, e.g., In re Google Phone Litig.,

2012 WL 3155571, at *5-6 (N.D. Cal. Aug. 2, 2012) (rejecting claim even though phone dropped

or missed calls); Semeran v. Blackberry Corp., 2016 WL 3647966, at *4-5 (D.N.J. July 6, 2016)

(rejecting claim even though plaintiff could not sync Blackberry contacts with other electronic

devices); Rothbaum v. Samsung Telecommunications Am. LLC, 52 F. Supp. 3d 185, 204 (D. Mass.

2014) (rejecting claim even though phone shut down randomly). Defendant's Phab 2 was fit for

its ordinary purpose even without two speakers. Plaintiffs seventh cause of action must be

dismissed.

       Plaintiffs eighth cause of action for breach of the implied warranty of fitness for a

particular purpose must be dismissed, The warranty comes into play "[w]here the seller at the time

of contracting has reason to know any particular purpose for which the goods are required and that

the buyer is relying on the seller's skill or judgment to select or furnish suitable goods." N.Y.

U.C.C. Law§ 2-315. While plaintiff alleges that he and others purchased the phone "with the

specific purpose of having phones with two speakers" and reasonably relied on defendant "in



                                                  9
selecting the product to fit their specific intended use," plaintiff alleges no facts that indicate

defendant knew or had reason to know about his particular purpose. [DE 1,      ~~   150-53]. Unless

defendant knew or had reason to know of plaintiffs particular purpose, the claim must be

dismissed. See Catalano v. BMW of N Am., LLC, 167 F. Supp. 3d 540, 558 (S.D.N.Y. 2016)

(dismissing implied warranty clai,ms because plaintiff had failed to allege that defendant knew of

any particular purpose). Even drawing reasonable inferences in plaintiffs favor, there are no

allegations that defendant knew or had reason to know of plaintiffs particular purpose beyond the

ordinary purposes of using the phone for gaming, videos, music, and so on. Plaintiffs eighth cause

of action for breach of the implied warranty of fitness for a particular purpose must be dismissed.

       Plaintiffs ninth cause of action for violation of the Magnuson-Moss Warranty Act must

also be dismissed because the basis for a breach of the statute lies in state law. Magnuson-Moss

provides that "a consumer who is damaged by the failure of a supplier or warrantor ... to comply

with any obligations under [the Act], or under a written warranty [or] implied warranty ... may

bring suit for damages" in federal court. 15 U.S.C. § 2310(d)(l). Here, because plaintiffs breach

of express and implied warranty claims all fail as a matter of state law, there is no underlying

breach of warranty on which plaintiff can base his federal Magnuson-Moss claim. See Bussian v.

DaimlerChrysler Corp.', 411 F. Supp. 2d 614, 625 (M.D.N.C. 2006). Thus, plaintiffs ninth cause

of action must be dismissed.

VI. Plaintiff's claims for injunctive relief must be dismissed.

       Plaintiff also seeks to certify a class under Rule 23(b)(2) to obtain injunctive relief from

defendant's alleged ongoing violations. Federal courts may dismiss class allegations if "the issues

are plain enough from the pleadings to determine whether the interests of the absent parties are

fairly encompassed within the named plaintiffs claim." General Telephone Co. of Southwest v.



                                                10
Falcon, 457 U.S. 147, 160 (1982). Here, it is plain that plaintiff lacks standing to seek injunctive

relief, so his Rule 23(b)(2) class allegations and prayer for injunctive relief must be dismissed.

       To obtain injunctive relief, a plaintiff must allege more than "past exposure to illegal

conduct," and more than the fact that "the challenged conduct is repeatable in the future" or "the

purportedly illegal practice is commonly used." Lebron v. Rumsfeld, 670 F.3d 540, 561 (4th Cir.

2012). Here, plaintiff faces no threat of future injury because he does not allege that he intends to

buy another Phab 2. And even if he had alleged facts along those lines, plaintiff now knows that

the Phab 2 contains only one speaker, so he could not complain that he was deceived or materially

mislead by defendant's marketing, as he does now. Plaintiff has not alleged sufficient facts to

demonstrate an imminent or actual threat of future harm and, therefore, lacks standing to pursue

injunctive relief either on his own behalf or on behalf of a class of purchasers under Rule 23(b)(2).

       For all of the above reasons, plaintiff has failed to state any claim upon which relief can be

granted. Even viewing the complaint in the light most favorable to plaintiff and drawing all

reasonable inferences in his favor, each of plaintiffs ten causes of action fails as a matter of law.

Accordingly, defendant's motion to dismiss is granted, and plaintiffs complaint is dismissed.

                                          CONCLUSION

       For the above reasons, defendant's motion to dismiss [DE 16] is GRANTED. Plaintiffs

complaint is DISMISSED. The Clerk is DIRECTED to close the case.



SO ORDERED, this      ___k_ day ofJanuary, 2019.


                                             ~V./3~
                                             TRRENCEW:BOYLE
                                              CHIEF UNITED STATES DISTRICT JUDGE



                                                 11
